Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 4/29/2021 for the application No. 16/671,774. Claims 22-41 are currently pending and have been examined. Claims 22-41 have been rejected as follow,

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 22-41 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The claims has been amended and Examiner’s  analysis is presented below in all the claims.
Claim 29: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
determining a listing score for the location marker based on the trip success rate footprint, determining a display score for the location marker based on the listing score for the location marker and the broadcast radius for the location marker; generating user interface data defining a dynamic ordering of at least some of the plurality of location markers, wherein the dynamic ordering is determined based on each display score for a location marker of the plurality of location markers; determining, based on the trip progress data, a completion prediction for the selected trip; and updating the trip success rate footprint for the arrival zone of the first location marker based on the trip progress data and the starting zone of the client device; “the trip success rate footprint indicating a historical success rate of completed trips to the arrival zone based at least in part on distance from the location marker when each trip is initiated”; “wherein the broadcast radius is selected by a listing sponsor associated with the location marker”.
The “determining, generating and updating”  limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method of enabling prioritized display of a plurality of location markers in a mobile navigation application . Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as,
“receiving,  a listing request, wherein the listing request is generated in response to a listing search action by an end-user and transmitted and wherein the listing request indicates a starting zone; retrieving a trip success rate footprint for an arrival zone of the location marker; transmitting the user interface data, configured to display  search result, ; receiving, a selection indication associated with a first location marker of the plurality of location markers, wherein the selection indication is generated based on a selection action by the end-user  and transmitted, and wherein the selection action is performed as an interaction with the search result; receiving,  trip progress data associated with a trip from the starting zone to the arrival zone of the first location marker, wherein the trip progress data is transmitted”. These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
 “a client-side interface operating on the client device”, from the instant disclosure, “..As S18, the client-side device  30 application interface requests event specific data from the listing server which returns the data at S 19. The device application interfaces implement a loop 101 at S20 in which position data is repeated transmitted to the server-side device application interface as the user progresses toward the event. When the user arrives at S21, any relevant arrival data is transmitted to the client-side device application interface which may present, e.g., an arrival promotion to the user”, pages 17-18.


“by the mobile navigation application”, from the instant disclosure, 
“Fig. 6 illustrates an example embodiment of a client software structure for a mobile
navigation system according to some of the inventive principles of this patent disclosure. The
5 software is embodied as an application 88 running on a mobile device platform. The application
includes a category search routine 90 to implement functions that enable the device to request
and return business and event listings from a listing server, as well as request and return more
specific information from the server after the user has selected a business or event listing. A
navigation routine 92 implements conventional navigation functions to guide a user to a location,
10 as well as functions that return position data to the listing system as the user progresses towards
the location. Arrival routine 94 implements functions associated with the user's arrival at a
location such as reporting the user's arrival to the listing system, displaying arrival promotions to

“the client device”, from the instant disclosure, 
“A server side device application interface 100 implements the functionality to interface the
listing server to the mobile device.”, page 17.
“a search result user interface based on the user interface data”, from the instant disclosure, “…According to some of the inventive principles of this patent disclosure, a listing sponsor may enter the details of one or more listings via a secure online user interface consisting of a web page or client based software that connects to the internet…”, paragraph 4.

The Examiner notes that that Applicant makes sure this invention is an abstract idea because there is not structure at all to perform the claimed method, such as a server or a processor etc. The generic component “client device” is tangential. These elements are  recited in a very generic way. The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“a client-side interface operating on the client device;  “by the mobile navigation application”; “the client device”,  “a search result user interface based on the user interface data”,  amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using data and software or piece of code. No structure or even generic computer components are recited in the claim. Just merely code or software and data. Using software and  data components  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations
“a client-side interface operating on the client device;  “by the mobile navigation application”; “the client device”,  “a search result user interface based on the user interface data”,  were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
“receiving,  a listing request, wherein the listing request is generated in response to a listing search action by an end-user and transmitted and wherein the listing request indicates a starting zone; retrieving a trip success rate footprint for an arrival zone of the location marker; transmitting the user interface data, configured to display  search result, ; receiving, a selection indication associated with a first location marker of the plurality of location markers, wherein the selection indication is generated based on a selection action by the end-user  and transmitted, and wherein the selection action is performed as an interaction with the search result; receiving,  trip progress data associated with a trip from the starting zone to the arrival zone of the first location marker, wherein the trip progress data is transmitted”.. These are limitations toward accessing or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“a client-side interface operating on the client device;  “by the mobile navigation application”; “the client device”,  “a search result user interface based on the user interface data”,  are anything other than a generic computer component, and the “buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and  vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015), court decisions cited in MPEP 2106.05(d)(II) indicate that merely receiving and sending data over a network and manipulating the data for presentation is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “a client-side interface operating on the client device;  “by the mobile navigation application”; “the client device”,  “a search result user interface based on the user interface data”, limitations (pointed above) are well-Berkheimer Option 2. The claim is ineligible.
Claim 22: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“a processor”, from the instant disclosure, “…The mobile navigation unit 60 of Fig. 3 includes presentation logic 62 to present a location-based listing to a user, monitoring logic 64 to monitor a trip related to the listing, and upload logic 66 to transmit information on the trip to a service provider. The logic used to 30 implement the various functions of the navigation unit may be implemented using dedicated hardware, software running on a processor, or any suitable combination of hardware, software,..”, page 13.

“memory”, no provided special definition or  further discussion instant disclosure. 
These elements  are computer components recited in a very generic way. The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 36: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer storage medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.

In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“computer program product”, no provided special definition or  further discussion instant disclosure.
“one non-transitiry computer-readable storage medium”, from the instant disclosure, “…Navigation systems differ in terms of the communication protocols they are compatible with, the pervasiveness and availability of communication channels the system may utilize, the way the user requests listings, as well as the 10 capacity of local data storage, all of which affect the way the navigation system communicates with the advertising database server…”, page 5.

These elements  are computer components recited in a very generic way. The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 23-28, 30-35 and 37-41, the claims recite elements such as
“generate at least one effectiveness advertising metric based on navigation information related to the first location marker”, “determining a number of trips initiated per location marker, a number of trips completed per location marker, a listing-to-trip conversion rate, a trip completion rate, a cost per initiated trip, or a cost per delivered user”, “mapping a region over which one or more users have traveled”, “identifying trouble spots on a navigation path association with the trip” and “a distribution of trip attributes”. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-26, 29-33 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20030036848 (Sheha)  in view of US PG. Pub. No.  20060173841 (Bill) and in view of  US PG. Pub. No. 20040203860 (Fellenstain).

As to claims 29, 22 and 36, Sheha discloses an computer-implemented method for enabling prioritized display of a plurality of location markers in a mobile navigation application executing on a client device, the apparatus comprising a processor and a memory, the computer-implemented method (See Figs. 1-4 and associated disclosure) comprising: 
a) receiving, from a client-side interface operating on the client device, a listing request, wherein the listing request is generated by the mobile navigation application in response to a listing search action by an end-user of the mobile navigation application and transmitted to the client- side interface by the mobile navigation application
(“…select…”, Fig, 4 and “select …” elements 403, 406, 409, 402); and 
wherein the listing request indicates a starting zone of the client device
(“[0010] It is an object of the present invention to provide a plurality of methods for searching various POIs within a given search zone [Examiner interprets as starting zone], such as a radial search, boxed boundary search, or a zip code or city search, based on position information from a navigational device. The search method incorporates a categorical rating metrics search engine for providing the searcher with an indexed response of the highest rated POI information within the spatial search zone based on the user's search criteria…”, paragraph 10); 

b) for each location marker of the plurality of location markers retrieving a trip success rate footprint for an arrival zone of the location marker,
highest probability, the POIs 1716 & 1722 that the searcher would most likely prefer, based on the fact that similar users in the area prefer those POIs…”, paragraph 93 and Fig. 17.
“[0010] It is an object of the present invention to provide a plurality of methods for searching various POIs within a given search zone, such as a radial search, boxed boundary search, or a zip code or city search, based on position information from a navigational device. The search method incorporates a categorical rating metrics search engine for providing the searcher with an indexed response of the highest rated POI information within the spatial search zone based on the user's search criteria [Examiner interprets as retrieving a trip success rate footprint for an arrival zone]. The POI ratings are based on various quantitative factors or user's experiences, such as decor, service, food, location, etc., or based on various pricing structures, such as the estimated cost of the POI service, such as an average restaurant meal price or typical amusement park gate fee”, paragraph 10 .
“[0013] It is another object of the present invention to provide a plurality of methods for searching various items associated with various POIs within a given search zone, such as a radial search, boxed boundary search, or a zip code or city search, based on position information. The search method can incorporate various rating search methods, such as a categorical rating metrics search for providing the searcher with an indexed response of the highest rated POIs within a given area that are associated with a specific searched item [Examiner interprets as retrieving a trip success rate footprint for an arrival zone].. In one embodiment, a user wanting to find the highest rated stores (i.e., POIs) in a given area that carry a particular item that he or she wishes to purchase …”, paragraph 13),
the trip success rate footprint indicating a historical success rate of completed trips to the arrival zone based at least in part on distance from the location marker when each trip is initiated,
(Sheha teaches success rate footprint indicating a historical success rate, “…This method allows users to search for desirable POIs using various spatial search methods, such as the `Best Categorical Rating Search [Examiner interprets as trip success rate footprint]`, ` Aggregate Average Population Rating Search [Examiner interprets as trip success rate footprint]`, `Personal--Favorites Rating Search [Examiner interprets as trip success rate footprint]`, or `Similar User -Rating Search [Examiner interprets as trip success rate footprint]`…”, paragraph 32. And paragraph 22.
“…[0035] In another embodiment, the `Similar User Rating Search` [Examiner interprets as footprint ] allows users to correlate their own preferred POI information with the complete compiled user -rating database, …. In one embodiment, the search will match a searcher's rating history…”, paragraphs 35 and 90.
“[0061] The system provides various methods for obtaining driving directions to any specific POI and delivering them to the user, …In one embodiment, after a user has searched a specific POI with some preferred indexed rating [Examiner interprets as footprint ] …”, paragraph 61.
1). Highest Rating, 2). Distance From Current Location,…”, paragraph 65.
See also ““…. The system of claim 17, wherein said search criteria includes a spatial distance from the real-time position”, see at least claim 18);
c)  determining a listing score for the location marker based on the trip success rate footprint for the arrival zone of the location marker and the starting zone of the client device (see in Fig. 4 element 411 and “…The system then displays 411 the search sort order 905 for listing the returned search results, such as by 1). Highest Rating, 2). Distance From Current Location,…”, paragraph 65), 
d) retrieving a broadcast radius for the location marker, wherein the broadcast radius indicates a premium broadcast radius or an ordinary broadcast radius
(“[0033] In one embodiment, the `Best Categorical Rating Search` is based on the selection of a specific category or sub-category according to a user's set of preferences, such as searching for nearby Italian food with an overall rating of 32 or better given a total scale of 40) [Examiner interprets as broadcast radius indicates a premium broadcast radius])., and 

e) determining a display score for the location marker based on the listing score for the location marker and the broadcast radius for the location marker
(see “average overall rating”, in Fig. 12); 


(“…For example, the first two indexed POIs in the search results, `Sandpiper's Seafood House` 1202 & 1305, and `Angie's Seafood Kitchen` 1203 & 1306 are rated First and Second, respectively, even though the `Sandpiper's Seafood House` 1202 & 1305 has an average overall rating score of 90% 1204 compared to `Angie's Seafood Kitchen` 1203 & 1306 which has an average overall rating score of 98% 1206. This is because the locations of the two POIs, in relation to the device's current route and position on that route were taken into account when indexing the returned results[Examiner interprets as a dynamic ordering of at least some of the plurality of location markers]. `Angie's Seafood Kitchen` is located 1306 0.5 Miles behind the navigational device's current position 1304, while `Sandpiper's Seafood House` is located 1305 1.2 Miles ahead of the navigational device's current position 1304…”, paragraph 76);

g) transmitting the user interface data to the client-side interface, wherein the client-side interface is configured to transmit the user interface data to the mobile navigation application and the mobile navigation application is configured to display a search result user interface based on the user interface data
(see Fig. 12 and 13 and associated disclosure. See also Fig. 5 and associated disclosure); 


(see Fig. 6 and associated disclosure. See at least “Server Side Request Process Search Based  On Network Requested  Parameters From Client”, element 603 and “provide Real-Time Driving Directions to Selected POI” element 608); 

i) receiving, from the client-side interface, trip progress data associated with a trip from the starting zone for the client device to the arrival zone of the first location marker, wherein the trip progress data is transmitted to the client-side interface by the mobile navigation application
(“…The system then sends 705 all of the appropriate information necessary for generating a route to the ODARSSE 107 across the network. The information is then displayed 711 to the user, in real-time, on a GUI display appropriate for the specific client device that initiated the search. The system then determines 712 if the navigational device has reached the desired POI by correlating its current position information 702 with the POI position information 605 or 602. If they are the same 712, then the user has reached the destination POI, the route has been completed,…”, paragraphs 72 and 77);


(“…The system then determines 712 if the navigational device has reached the desired POI by correlating its current position information 702 with the POI position information 605 or 602 [Examiner interprets as trip progress data]. If they are the same 712, then the user has reached the destination POI, the route has been completed,…”, paragraph 72 and
“… Along the route, information is updated [Examiner interprets as trip progress data] and displayed 1407 to the user, including such fields as map and route information of varying resolution and size, time left to reach destination, and other similar information [Examiner interprets as trip progress data], such as shown in FIG. 11 & FIG. 13…”, paragraph 77);
 
k) updating the trip success rate footprint for the arrival zone of the first location marker based on the trip progress data and the starting zone of the client device
(“… Along the route, information is updated and displayed 1407 to the user, including such fields as map and route information of varying resolution and size, time left to reach destination, and other similar information, such as shown in FIG. 11 & FIG. 13…”, paragraph 77). Sheha does not expressly disclose
a completion prediction for the selected trip
wherein the broadcast radius is selected by a listing sponsor associated with the location marker,

However, Bill discloses
j) determining, based on the trip progress data, a completion prediction for the selected trip 
possible services to the vehicle that the user may desire based on the route the vehicle may take to reach the destination. For example, if the route takes the user through roads that are in poor condition, the system may suggest that the user verify a spare tire is in good working order and suggest locations where a spare tire can be purchased. In another example, the system may suggest that the user have the engine of a vehicle serviced and/or brakes checked prior to traveling through a mountainous route.
… In addition, a mapping system or navigation system may predict that a user may desire a certain product based on the destination or event the user is traveling to. More precisely, an in-vehicle navigation system may suggest a particular product or display an advertisement for a particular product to the user and suggest retailers along the route from which the user may purchase the product. For example, an in-vehicle navigation system may display an advertisement for sun tan lotion if the user enters or the system predicts a destination to a beach. If the user desires to purchase the sun tan lotion, the in-vehicle navigation system may suggest stops along the route where the user may purchase the lotion. The in-vehicle navigation system also may consider other factors in suggesting a product to a user. For example, if a user is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bill’s teaching with the teaching of  Sheha. One would have been motivated to  provide a robust functionality to predict events related to mapping queries in a navigation application in order to offer a business solution (see Bill paragraph 56).

Fellenstein teaches 
wherein the broadcast radius is selected by a listing sponsor associated with the location marker,
(“..[0003] The invention that meets the needs identified above is a Waypoint Services Navigational System (WSNS) comprising a mobile unit connected to a server and to a database by the Internet. The WSNS uses omnipresent digital cellular links or any other form of radio frequency communications for transmission of information by a registered services provider to a traveler with a WSNS mobile unit. Using WSNS, the registered service provider announces its presence along with specific services/products to a traveler with a WSNS mobile unit within a predefined geographic radius. This information may be viewed via a conventional mobile computer, a personal digital assistant screen, or through a Global Positioning System directions to a selected services provider are provided based upon the proximity positioning information at that moment in-time when the information is requested. Advertising specials, competitive services/products, entertainment, or emergency services may all be broadcast, and the user may choose from menus for the nature of services desired…”, see at least paragraph 3 and abstract.
See also “…businesses, including but not limited to restaurants, gas stations, and retail stores, to register their offerings and locations with a central service provider for exposure and advertising to mobile travelers within a preset geographic distance…”, paragraph 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fellenstein’s teaching with the teaching of  Sheha. One would have been motivated to  receive broadcast radius from a sponsor associated with a market location in order to support “. Advertising specials, competitive services/products, entertainment… services”, paragraph 3 of Fellenstein

As to claims 30, 23 and 37,  Sheha discloses further comprising: 
generate at least one effectiveness advertising metric based on navigation information related to the first location marker, wherein generating at least one effectiveness advertising metric comprises graphically mapping the trip success rate footprint for the arrival zone of the first location marker

“…The search method incorporates a categorical rating metrics search engine for providing the searcher with an indexed response of the highest rated POI information [Examiner interprets as effectiveness advertising metric]  within the spatial search zone based on the user's search criteria. …”,  paragraph 10. See also Fig. 6 and associated disclosure).

As to claims 31, 24 and 38,  Sheha discloses wherein generating at least one effectiveness advertising metric comprises determining a number of trips initiated per location marker, a number of trips completed per location marker, a listing-to-trip conversion rate, a trip completion rate, a cost per initiated trip, or a cost per delivered user.
(“… search metric queries can include, for example, searching based on one's own personally highest-rated choices, searching for ratings compiled by various other users, such as people with a common interest about a particular POI, or searching based on an aggregate average user rating response. Thus, there is a need for providing these spatial searches and rating capabilities based on various metrics, all of which is configurable by the user….”, paragraph 9.

“…The text display 1101 also provides a summary information of the total trip 1108,
including information such as the total driving distance and time, total travel time, and the total trip cost,…”, paragraph 74 and Fig. 11.
The Examiner notes that Sheha discloses storing data in a history database “…Note that the display 1913 shows a recently triggered POI 1906 in the history…”, paragraph 97 and claim 1.  Also, it is obvious that if Sheha’s system discloses “route has been completed” at least in paragraph 72, Sheha’s system can summarize a number of trips initiated per location marker, a number of trips completed per location marker).

As to claims 32, 33, 25, 26, 39 and 40,  Sheha discloses 
wherein generating at least one effectiveness advertising metric comprises further mapping a region over which one or more users have traveled in response to a location-based advertisement listings
(“0096] Users can be apprised that they are near any POI based on various zone boundaries, such as a radial or box-boundary defined area of either the user or the POI. As illustrated in FIG. 16 any available POI can be saved as a Favorite POI for later use [Examiner interprets as one or more users have traveled in response to a location-based advertisement listings] and quick access. Once these POIs have been saved, either locally or on the online network server, they can be accessed by the user or by the system. Every POI 1900, as illustrated in FIG. 19, has associated with it latitude 1903, longitude 1902, and sometimes altitude values [Examiner interprets as mapping a region]. Additionally, every navigational device 1904 can have associated with it latitude, longitude, and altitude values. By defining an area 1901 around a POI, for example, or an area 1912 around a navigational device 1904, it is possible to notify the user of that navigational device that a POI is nearby, or to notify a POI that a user is near the POI. In one embodiment, a navigational device is traveling on any given route 1905 that can change instantaneously in any direction. Surrounding this navigational device 1904, and/or near the route 1905 the device is traveling on, are various POIs 1906 & 1907 & 1908 & 1909 & 1910 & 1911. All of these POIs are known to the user of the navigational device, and have been stored in the user's Favorites directory [Examiner interprets as one or more users have traveled in response to a location-based advertisement listings]. Once the navigational device is within a predetermined area or range 1912 of any of the various POIs stored in the user's Favorites directory, a notification response 1913 is provided to the user. …”, paragraph 96 and Fig. 19.
“[0097] For instance, Joyce's Restaurant 1915 is the first POI 1907, still within range 1912, to be triggered and displayed 1913 & 1914, followed by the Chart House 1916 & 1909, Lacie Park 1917 & 1908, and Arroyo Park Golf Course 1918 & 1910. Note that the display 1913 shows a recently triggered POI 1906 in the history list 1919 …”, paragraph 97). 


“0028] It is yet still another object of the invention to provide users directions from their current location to a desired POI that was provided from a search query. These directions can be provided in various formats, such as text, voice (i.e., speech directions), mapping of varying resolutions, etc., and may encompass additional information that may add to the accuracy of the provided direction information. In one embodiment, a user in a vehicle may require routable driving directions from their present location to the desired POI which incorporates various additional information that will aid in the accuracy and efficiency of the direction information, such as real-time traffic information and appropriate highway ramp or street turn restrictions that can be time dependent (i.e., right turn only from 7 AM to 5 PM)…”, paragraph 28).

Claims 27-28, 34-35, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20030036848 (Sheha)  in view of US PG. Pub. No.  20060173841 (Bill) and in view of US PG. Pub. No.  20070005242 (Kato).

As to claims 34, 35, 27, 28 and 41,  Sheha discloses  
wherein determining the completion period comprises determining trip attributes related to the trip
POI spatial rating search allows users to search for desired POIs based on a specified rating metric.[Examiner interprets as attributes related to the trip] In one embodiment, a user may want to find the closest seafood restaurant that is generally most popular [Examiner interprets as attributes related to the trip] with users that have previously rated such restaurants in the area. Additionally, that user may want to have real-time driving directions to the desired POI of interest, where the driving directions take into consideration street speed limits, traffic information, and street turn restrictions[Examiner interprets as attributes related to the trip]”, paragraph 58).

 Generating a report based on the analysis of the trip progress data, wherein the sponsor-specific report comprises information associated with location-based advertisement listings or placement of conventional media
(Sheha discloses summary of the trip, element 1108 and Fig. 11).

Shena does not expressly disclose 
a distribution of trip attributes related to the trip
a sponsor-specific report

But,  Bill discloses a sponsor-specific report
processor may use various well-known statistical data processing methods to relate the incoming mapping queries and predict the existence of events. …”, paragraph 56.
Further, Bill discloses data that may be found in the data structures (see Fig. 13 and associated disclosure. It is obvious that  Bill’s system has capability for reporting based  in data stored for the different business interested in advertising).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bill’s teaching with the teaching of  Sheha. One would have been motivated to  provide a robust data structure and functionality to predict events related to mapping queries in a navigation application in order to offer a business solution (see Bill paragraph 56).

Further, Kato discloses a distribution of trip attributes related to the trip
(“…[0004] The navigation system disclosed in Japanese patent document JP-A-H11-153446 records an accumulative travel history including a start/end location of a travel, date and time of the travel, and a distance of the travel based on the detected vehicle condition. The navigation system searches the accumulative travel history for calculating statistics such as a travel destination[trip attributes] distribution and a travel time [trip attributes] distribution for the most frequented travel destination based on the date and time of the travel [trip attributes] when the navigation system is turned on at the start of the travel…”, paragraph 4.
.

Response to Arguments
Applicant’s arguments of 4/29/2021 have been very carefully considered but are not persuasive.
Applicant argues (remarks 14-17)
C. Rejection of Independent Claims 22, 29 and 36 under 35 U.S.C. § 103
In the Office Action, independent Claims 22, 29 and 36 were rejected as allegedly being
unpatentable over Sheha, in view of Bill. Although Applicant does not necessarily agree with the merits of the posed rejections, in order to advance prosecution, the independent Claims have been amended to clarify the scope of the claims. For example, independent Claim 22 has been amended to recite, in pertinent part:

In response the Examiner asserts that for clarification purposes, the prior office action of record did not have possession of the currently amended portion(s) of the claim(s) that the Applicant is currently arguing.  Action on these newly amended limitations is contained herein. 

In summary, the Examiner respectfully notes that Applicant  has not provided persuasive rebuttal evidence to overcome the prima facie case. Further, the elements of this instant Application are old and well known at the time of the invention. The combination set for the rejection produce results that are predictable. Although the claims apparently are detailed they are not novel at all at the time of the invention.


Applicant argues (remarks 10-14)
B. Rejections under 35 U.S.C. § 101
In the Office Action, Claims 22-41 were rejected under 35 U.S.C. §101 as allegedly being
directed to non-statutory subject matter. In particular, the claims were rejected as allegedly being
directed to certain methods of organizing human activity. Applicant respectfully disagrees.
2019 Revised Patent Subiect Matter Eligibility Guidance: Section I
Applicant respectfully submits that the currently amended claims do not fall within any of
the above-identified groupings of subject matter. For example, amended independent Claim 22
recites, in pertinent part, "transmit the user interface data to the client-side interface, wherein the
client-side interface is configured to transmit the user interface data to the mobile navigation
application and the mobile navigation application is configured to display a search result user
interface based on the user interface data[.]" See Claim 22.
As made clear by the 2019 Revised Subject Matter Eligibility Guidelines (October 2019
Update: Subject Matter Eligibility) at page 7, "[c]laims do not recite a mental process… do not contain limitations that cannot practically be performed by the human mind, for instance
when the human mind is not equipped to perform the claim limitation." As highlighted above,
currently amended independent Claim 22 recites features that the human mind is not equipped to
perform.
Accordingly, independent Claims 22, 29 and 36, (which recite similar features), and the
remaining claims are patent eligible at least because they do not recite any concept that the 2019
Revised Subject Matter Eligibility Guidelines characterizes as an abstract idea. Withdrawal of the
rejections under 35 U.S.C. § 101 is respectfully requested for at least this reason.

In response the Examiner asserts that, per MPEP 2106 an invention must comply with the Subject Matter Eligibility test under Alice framework (see MPEP 2106). The instant claims are directed to an abstract idea. None of the limitations considered as an ordered combination, provides eligibility, because taken as a whole, the claim simply instruct the practitioner to implement an abstract idea with routine, conventional technology. Accordingly, the claims are ineligible (see complete and facially sufficient analysis of the rejection above).

2019 Revised Patent Subiect Matter Eligibility Guidance: Section II

procedure, set forth by the USPTO, to determine whether a claim is "'directed to' a judicial
exception" under the first step of the Alice/Mayo test. See 2019 Revised Patent Subject Matter
Eligibility Guidance, Federal Register, January 2019, page 53. Under the revised procedure, "if a
claim recites a judicial exception (a law of nature, a natural phenomenon, or an abstract idea as
grouped in Section I, above), it must then be analyzed to determine whether the recited judicial
exception is integrated into a practical application of that exception. A claim is not 'not directed
to' a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited
judicial exception into a practical application of that exception." Id.
Applicant respectfully submits that, in view of the explanation above with respect to
Section I, the present claims are not directed to a judicial exception and, therefore, do not need to
"be analyzed to determine whether the recited judicial exception is integrated into a practical
application of that exception." Id
The 2019 Revised Patent Subject Matter Eligibility Guidance provides "exemplary
considerations [that] are indicative that an additional element ( or combination of elements) may
have integrated the exception into a practical application:…

In response the Examiner asserts that when the additional features or elements are claimed with an abstract idea,  execute in a manner routinely and conventionally expected, the Examiner is instructed to give the broadest reasonable interpretation, to the instant claims and provide case law as evidence. The case law should claims a concept similar to the high level of generality in the instant claims (See the discussion of evaluating combinations of additional elements in the May 4, 2016; July 15 Update,  the November 2 2016  and April 19, 2018 USPTO Memorandums). See also MPEP 2106.05 subsection II (ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"). In the instant claims there is not an inventive concept at all, for that reason the Examiner  sustained the rejection. 

Amended independent Claim 22, recites a combination of additional elements of" generate
user interface data defining a dynamic ordering of at least some of the plurality of location markers,
wherein the dynamic ordering is determined based on each display score for a location marker of
the plurality of location markers," "transmit the user interface data to the client-side interface,
wherein the client-side interface is configured to transmit the user interface data to the mobile
navigation application and the mobile navigation application is configured to display a search
result user interface based on the user interface data," and "receive, from the client-side interface,

wherein the selection indication is generated based on a selection action by the end-user of the
mobile navigation application and transmitted to the client-side interface by the mobile navigation
application, and wherein the selection action is performed as an interaction with the search result
user interface." See Claim 22.
The claims as a whole thus integrate the alleged abstract idea into a practical application.
Specifically, the claims are directed to a technical improvement over prior art systems. As detailed
in Applicant's original disclosure:…
In response the Examiner asserts that  the  limitations such as “a client-side interface operating on the client device;  “by the mobile navigation application”; “the client device”,  “a search result user interface based on the user interface data”, are considered “additional elements” besides the abstract idea. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the Examiner agrees that the instant application is in compliance with the utility requirement.  The claimed invention has a readily apparent well-established utility (see MPEP 2107). But, per MPEP 2106 an invention also must have to comply with the Subject Matter Eligibility test under Alice framework (see MPEP 2106). The instant claims are directed to an abstract idea. None of the limitations considered as an ordered combination, provides eligibility, because taken as a whole, the claim simply instruct the practitioner to implement an abstract idea with routine, conventional technology. Accordingly, the claims are ineligible (see complete and facially sufficient analysis of the rejection above).
Finally, in re: Sarada Mohapatra (Fed Cir, 2020-1935, 2/5/2021) the circuit judge states  “the fact that an abstract idea may have beneficial uses does not mean that claims embodying the abstract idea are rendered patent eligible. The benefits that
BSG Tech, 899 F.3d at 1287–88. The idea of changeable personal-identification numbers may be beneficial. But it is also abstract and therefore not patentable without more.”

Accordingly, computing resources (e.g., storage, processing power and processing time)
required for enabling prioritized display of a plurality of location markers in a mobile navigation
application executing on a client device are reduced.
For at least the above-detailed reasons, Claim 22 recites one or more elements that (1)
"implement[] a[ n] [ alleged] judicial exception with, or uses a[ n] [ alleged] judicial exception in
conjunction with, a particular machine or manufacture that is integral to the claim," (2) "effect[] a
transformation or reduction of a particular article to a different state or thing," and (3) "appl[y] or
use[] the [alleged] judicial exception in some other meaningful way beyond generally linking the
use of the [alleged] judicial exception to a particular technological environment," each of which is
an example provided by the USPTO of a "practical application." See 2019 Revised Patent Subject
Matter Eligibility Guidance, Federal Register, January 2019, page 55.
Amended independent Claim 22 recites additional elements which, "[a]dd[] a specific
limitation or combination of limitations that are not well-understood, routine, conventional activity
in the field, which is indicative that an inventive concept may be present." See 2019 Revised Patent
Subject Matter Eligibility Guidance, Federal Register, January 2019, page 56. Accordingly,
amended independent Claim 22 at least recites one or more elements "reflect[ing] an improvement
in the functioning of a computer, or an improvement to other technology or technical field," which
is also an example provided by the USPTO of a "practical application."
For at least the foregoing reasons, Applicant respectfully submits that the claims, as
amended and presented herein, are directed to patent eligible subject matter under 35 U.S.C. § 101.
Applicant, therefore, respectfully requests withdrawal of the rejections under 35 U.S.C. § 101.
In response the Examiner asserts that  a prima facie of unpatentability has been established. The Examiner respectfully notes that Applicant has not provided persuasive rebuttal arguments to overcome the prima facie case. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Assessing the Business Impact of Location Based Services”. Rao. IEEE. 2004. This publication elaborates in location based services that  are a growth area for service providers looking to fulfil new customer needs, and network operators looking to augment their revenues. While the idea of using information about customer location to deliver focused services may be extremely appealing, there are significant risks and challenges to be faced. In addition to the technical hurdles, understanding and catering to customer experience is critical for success. This publications  describe developments in the area of LBS, and propose a model to address customer experience issues in this domain. In particular, it describes the types of revenue models and niche applications that might be profitably targeted by LBS providers.

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on regular hours from 9:00 AM-4:00 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/14/2021